TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00171-CR







Joe A. Garcia, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT


NO. 8389, HONORABLE HAROLD R. TOWSLEE, JUDGE PRESIDING






PER CURIAM


		The district court found appellant guilty of three counts of indecency with a child and
assessed punishment for each at imprisonment for fifteen years.  Appellant's court-appointed attorney filed
a brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by advancing two contentions which counsel says might
arguably support the appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972);  Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  We have reviewed these arguable points and agree with counsel that neither was preserved for
review.

		Appellant has filed a pro se brief in which he complains of insufficient evidence, a Fifth
Amendment violation, and ineffective assistance of counsel.  We find the complainant's testimony sufficient
to sustain the conviction.  There is no indication in the record that any prejudicial evidence was obtained
in violation of the Fifth Amendment.  And the only alleged error by trial counsel, his statement to the court
that appellant "did something illegal," came at the punishment hearing after the court had found appellant
guilty.  In context, counsel was urging the court to consider the mitigating evidence in determining
punishment.  No error is presented in the pro se brief.

		The judgment of conviction is affirmed.


Before Justices Powers, Jones and Kidd

Affirmed

Filed:   March 20, 1997

Do Not Publish